Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/21, 03/28/21 and 08/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Menachem Nathan (Reg. No.: 65392) on 01/07/21.

The application has been amended as follows: 

4. (Currently Amended) The dual-camera of claim 10, wherein the Tele lens has a total track length (TTLT) and wherein a maximal value of TTLT (TTLTmax) fulfills the condition TTLTmax < EFLTmax.

5. (Currently Amended) The dual-camera of claim 10, wherein the Tele lens has a total track length (TTLT) and wherein a maximal value of TTLT (TTLTmax) fulfills the condition TTLTmax < 0.9 x EFLTmax.

6. (Currently Amended) The dual-camera of claim 10, wherein a first lens element (L1) of the Tele lens toward the object side has a clear aperture value larger than clear aperture values of all other lens elements of the Tele lens. 


10. (Currently Amended) A dual-camera, comprising:
a) a Wide camera comprising a Wide lens and a Wide image sensor, the Wide lens having a Wide effective focal length (EFLW); and 
b) a folded Tele camera comprising a Tele lens with a first optical axis, a Tele image sensor and an optical path folding element (OPFE), wherein the Tele lens includes, from an object side to an image side, a first lens element group (G1), a second lens element group (G2) and a third lens element group (G3), wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
Tmax – EFLTmin).


31. (Currently Amended) A dual-camera, comprising:
a) a Wide camera comprising a Wide lens and a Wide image sensor, the Wide lens having a Wide effective focal length (EFLW); and 
b) a folded Tele camera comprising a Tele lens with a first optical axis, a Tele image sensor and an optical path folding element (OPFE), wherein the Tele lens includes, from an object side to an image side, a first lens element group (G1), a second lens element group (G2) and a third lens element group (G3), wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
wherein the at least two movable lens element groups include lens element groups G1 and G3, wherein G1 and G3 are movable as one unit relative to the Tele image sensor and to G2 in a given range (R1,3) and wherein G2 is stationary relative to the Tele image sensor between the two zoom states at infinity focus.




a) a Wide camera comprising a Wide lens and a Wide image sensor, the Wide lens having a Wide effective focal length (EFLW); and 
b) a folded Tele camera comprising a Tele lens with a first optical axis, a Tele image sensor and an optical path folding element (OPFE), wherein the Tele lens includes, from an object side to an image side, a first lens element group (G1), a second lens element group (G2) and a third lens element group (G3), wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
wherein G1, G2 and G3 are movable for focusing relative to the Tele image sensor as one unit.  


3.) Allowable Subject Matter
Claims 4-10 and 31-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual-camera, comprising:
b) a folded Tele camera comprising a Tele lens with a first optical axis, 
wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, 
wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
wherein for any lens element group, the movement from the first zoom state to the second zoom state has a range smaller than 0.75 x (EFLTmax – EFLTmin).”

Dependent Claims 4-9 are also allowed due to their dependence on allowed independent claim 10. 

With regard to independent Claim 31, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual-camera, comprising:
b) a folded Tele camera comprising a Tele lens with a first optical axis, a Tele image sensor and an optical path folding element (OPFE), 
wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, 
wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
wherein the at least two movable lens element groups include lens element groups G1 and G3, wherein G1 and G3 are movable as one unit relative to the Tele image sensor and to G2 in a given range (R1,3) and wherein G2 is stationary relative to the Tele image sensor between the two zoom states at infinity focus.”

Dependent Claims 32-39 are also allowed due to their dependence on allowed independent claim 31.

Regarding independent Claim 40, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A dual-camera, comprising:
b) a folded Tele camera comprising a Tele lens with a first optical axis, a Tele image sensor and an optical path folding element (OPFE), 
wherein at least two of the lens element groups are movable relative to the Tele image sensor along the first optical axis to bring the Tele lens to two, first and second zoom states, 
wherein an effective focal length (EFL) of the Tele lens is changed from a value EFLTmin in the first zoom state to a value EFLTmax in the second zoom state, wherein EFLTmin > 1.5 x EFLw and wherein EFLTmax > 1.5 x EFLTmin, 
wherein G1, G2 and G3 are movable for focusing relative to the Tele image sensor as one unit.”  


The following are the closest prior-art of record:

Labaziewicz et al. (US Pub No.: 2006/0187312A1) disclose a digital camera includes a first image sensor, a first wide angle lens for forming a first image of a scene on the first image sensor; a second image sensor, a zoom lens for forming a second image of the same scene on the second image sensor, a control element for selecting either a first sensor output from the first image sensor or a second sensor output from the second image sensor, and a processing section for producing the output image from the selected sensor output. In one variation of this embodiment, the first lens is also a zoom lens, where the maximum focal length of the first lens is less than or equal to the minimum focal length of the second zoom lens. 

Hu et al. (US Patent No.: 10775596B2) disclose a camera system including a telephoto lens module is provided. The telephoto lens module includes a first image sensor, a first assembly, and a second assembly. The first assembly includes a first driving mechanism and a reflecting member connected to the first driving mechanism. The first driving mechanism is configured to drive the reflecting member to rotate around a first axis and a second axis. The second assembly is disposed between the first assembly and the first image sensor, including a second driving mechanism and a first lens. The second driving mechanism is configured to drive the first lens to move along a third axis. The first, second, and third axes are not parallel to each other. When light enters the telephoto lens along the first axis, light is reflected by the reflecting member and through the first lens along the third axis to the first image sensor.


Tang et al. (US Pub No.: 10554868B2) disclose a camera module and a mobile terminal. The camera module includes a first camera module, a second camera module and a bracket; the first camera module is arranged side by side with the second camera 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697